                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION – DAYTON

KONECRANES, INC.,                                  )
                                                   )
           Plaintiff/Counter-Defendant.            )
                                                   )
     v.                                            )      Case No. 3:19-cv-128
                                                   )
MARMON/KEYSTONE CORPORATION,                       )      Judge Thomas M. Rose
                                                   )
           Defendant/Counter-Plaintiff.            )


            STIPULATION WITH ACCOMPANYING ORDER REGARDING
      DEFENDANT’S NAME AND THE COURT’S SUBJECT MATTER JURISDICTION

          The parties hereby stipulate and agree to the following:

1.        The correct name of the defendant is Marmon/Keystone LLC, which is a Delaware limited

liability company. The name of the defendant as alleged in plaintiff’s complaint therefore should

be changed from “Marmon/Keystone Corporation” to “Marmon/Keystone LLP.”

2.        The sole member of Marmon/Keystone LLC is Marmon Distribution Services, Inc, which is

a Delaware corporation having its principal place of business at Butler, Pennsylvania.

3.        The court has subject matter jurisdiction of this case under 28 U.S.C. §1332(a)(1) in that the

plaintiff, Konecranes, Inc., is a citizen of the states of Texas and Ohio and the defendant,

Marmon/Keystone LLC, is a citizen of the states of Delaware and Pennsylvania.

4.        The allegations in plaintiff’s complaint shall be deemed amended to conform to this

stipulation.

5.        The court may by order confirm that is has subject matter jurisdiction of the action and direct

the Clerk to change the caption of this case to conform to this stipulation.
/s/ Todd A. Brenner__________________        /s/ John B. Pinney________________
Todd A. Brenner ( OH Bar No. 0051839)       John B. Pinney (OH Bar No. 001873)
Trial Attorney for Plaintiff                Trial Attorney for Defendant
Brenner Hubble                              GRAYDON HEAD & RITCHEY LLP
555 Metro Place North                       312 Walnut Street, Suite 1800
Suite 225                                   Cincinnati, OH 45202
Dublin, Ohio 43017                          Tel: (513) 629-2730
Tel: (614) 799-2222                         Fax: (513) 333-4324
Fax (614) 799-2370                          jpinney@graydon.law
todd@brennerhubble.com


                 7th day of August, 2019.
SO ORDERED this _____


  s/Thomas M. Rose
___________________________________
Thomas M. Rose
Senior United States District Judge




9644486.1
                                            2
